Citation Nr: 0929146	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which confirmed and continued the prior 
denials of service connection for a right ankle disorder, a 
low back disorder, a right knee disorder, and an acquired 
psychiatric disorder (bipolar disorder).

The Board notes that the RO appears to have made an implicit 
determination subsequent to the February 2004 rating decision 
that new and material evidence has been received to reopen 
the previously denied claims in that they adjudicated the 
merits of the underlying service connection claims in a 
November 2008 Supplemental Statement of the Case.  However, 
despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.




REMAND

The Board observes that as part of her October 2006 
Substantive Appeal, the Veteran had requested a Board hearing 
at a local VA office before a Veterans Law Judge 
(hereinafter, "Travel Board hearing").  Such a hearing was 
scheduled for May 2009, but the Veteran failed to appear for 
that hearing.

Pursuant to 38 C.F.R. § 20.704(d), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement or shown good cause for the failure to appear, 
the case will be processed as though the request for a 
hearing was withdrawn.  A motion for a new hearing date 
following a failure to appear for the scheduled hearing must 
be in writing and must explain why the appellant failed to 
appear for the hearing and why a timely request for a new 
hearing date could not have been submitted.  

In this case, the Veteran submitted a motion for a new 
hearing in June 2009, and reported that she did not receive 
notice to appear for the May 2009 Travel Board hearing.  The 
Board subsequently granted her motion for a new hearing in 
July 2009.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board at the San Antonio, 
Texas, satellite office, in accordance 
with her request.  The Veteran should be 
notified in writing of the date, time and 
location of the hearing.

After the hearing is conducted, or if the Veteran withdraws 
the hearing request or fails to report for the scheduled 
hearing, the claims file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

